DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on May 16, 2022. Claims 17-30 were canceled. Claims 1-16 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: Applicant is directed to review An Interview Summary Attachments in the Office Action in regards to purports of Examiner’s Amendments.

The application has been amended as follows: 
In claim 3, line 2, delete “insert “intermediate”
In claim 14, line 2, delete “insert “rules”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed.
The prior art of record fails to teach or fairly suggest executing installation scripts at the server end, so as to create a heterogeneous data mapping table, a change log, a number of message queues, a number of message queue monitoring threads and a data renewal thread pool, and for executing installation scripts at the client end, so as to create a change log, a change polling thread and a sync thread pool: grouping change records to be sync at a source data end into sync blocks, and transmitting the sync blocks sequentially to the server end in accordance with network conditions and processing capacity of the server end, and allow the server end to store the received sync blocks in corresponding message queues: wherein a pipeline type of non-stop transmission is adopted for the client end transmitting the change records within a sync block, and after a sync block is sent the transmission process is locked until the server end returns a receipt acknowledgment, then the transmission of the subsequent sync blocks is resumed, which is repeated until all changes are sent; scheduling several sync threads of the client end to initiate data synchronization operation when a change polling thread of the client end monitors that the change log is not blank; and scheduling several data renewal threads of the server end to perform data renewal operation when a message queue monitoring thread of the server end monitors that there are non-blank message queues; sequentially executing two unilateral syncs in opposite directions to accomplish bilateral sync; and recording data change events of the source data end sequentially as they occur in the change log at the client end in an unrepeated manner, for sequentially receiving data change of the source data end at the server end, and for implementing each data change respectively in the Page 2 of 9original order and recording the data change in the change log, as recited in independent claim 1.
Thus, prior art of record neither anticipates, nor obvious the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 26, 2022